COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      $1,941.00 US Currency v. The State of Texas

Appellate case number:    01-17-00516-CV

Trial court case number: 16-1411-C277

Trial court:              277th District Court of Williamson County

       Appellant tendered his brief on February 6, 2018. We strike appellant’s brief for the
following reasons:
              A brief must contain a section identifying parties and counsel. TEX. R. APP. P.
               38.1(a).
              A brief must contain a table of contents and an index of authorities cited in the
               brief. TEX. R. APP. P. 38.1(b)-(c).
              A brief must include a concise statement of the case describing the nature of the
               case and should include record citations. TEX. R. APP. P. 38.1(d).
              A brief must state whether appellant is requesting or waiving oral argument. TEX.
               R. APP. P. 38.1(e).
              A brief must identify the issues presented. TEX. R. APP. P. 38.1(f)
              A brief must include a concise statement of the facts pertinent to the issues
               presented and the facts must be supported by citations to the record. TEX. R. APP.
               P. 38.1(g).
              A brief must include a summary of the argument as well as a clear and concise
               argument with citations to the record and to authority. TEX. R. APP. P. 38.1(h)-(i).
              A brief must include a prayer for relief and an appendix that includes a copy of
               the trial court’s judgment or order appealed. TEX. R. APP. P. 38.1(j)-(k).
              A brief must include a Certificate of Service showing that a copy of appellant’s
               brief was served on appellee and any other parties. TEX. R. APP. P. 9.5(a).
              A brief must also include a Certificate of Compliance stating the number of words
               in the document. TEX. R. APP. P. 9.4(i)(3).
        Accordingly, appellant’s brief is struck and he is ordered to file a brief in compliance
with the Texas Rules of Appellate Procedure within 15 days of the date of this order. TEX. R.
APP. P. 9.4(k).
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually


Date: February 22, 2018